NELSON, Circuit Justice.
I have looked with some care into the pleadings and proofs, with a view to ascertain whether either or both of the vessels committed any fault in navigation, and, as both were sufferers, whether or not the case could be fairly disposed of, on the hypothesis that neither was in fault But, after the most careful scrutiny, I feel bound to say that I can see no fault in the navigation of the Sea Bird. On the contrary, she ran out her tack, and came about, according to usage and safe seamanship, and could have done nothing more to avoid the disaster. The Nellie D., following her, on the tack eastward, was bound to know that the leading vessel was obliged to come about on running out her course, and about the time and place the manoeuvre must necessarily take place, and should have taken the proper measure to permit the movement without coming into dangerous proximity. This was clearly in her power, and she should have exercised it early enough to avoid coming together.
It is urged that the Nellie D. was to the windward, and that the Sea Bird was in fault in coming about with the two vessels in that relative position. But the answer is, that the Sea Bird had no choice in the man-oeuvre adopted. If she had not tacked she would have gone upon the shoals. Besides, I do not agree that the Nellie D. was to the windward. On the contrary, the weight of proof is otherwise; and, indeed, it would be difficult to account for the collision of the two larboard bows at all, on this hypothesis. The decree below is affirmed.